IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1473
                             Filed January 27, 2022


IN THE INTEREST OF L.P., G.J., N.J., N.J., G.J., R.J., L.J., M.J. & R.J.,
Minor Children,

J.P., Mother,
       Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights to nine children.

AFFIRMED.



      Gina L. Kramer of Kramer Law Office, PLLC, Dubuque, for appellant

mother.

      Thomas J. Miller, Attorney General, and Michelle R. Becker, Assistant

Attorney General, for appellee State.

      Kristy L. Hefel of the State Public Defender’s Office, Dubuque, attorney and

guardian ad litem for minor children.




      Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


BADDING, Judge.

       Faced with numerous reports of child neglect, lack of supervision, and

substance abuse by the mother and father, the juvenile court terminated their

parental rights to nine children under Iowa Code section 232.116(1)(f), (h), and (l)

(2021). Only the mother appeals.1 She contests each of the three steps in the

termination process, see In re P.L., 778 N.W.2d 33, 40 (Iowa 2010), and requests

more time to work toward reunification. After independently reviewing the record,

we reach the same conclusions as the juvenile court and affirm.

    I. Background Facts and Proceedings

       In July 2020, the Iowa Department of Human Services began to piece

together a troubling pattern of inadequate supervision by the parents after

receiving four consecutive police reports regarding their middle children, ranging

from ages four and ten. The first incident occurred in early May. Four of the

children were found wandering unsupervised two miles from home in chilly weather

without their parents’ knowledge. Only one of the children was wearing a coat,

and another one was not wearing shoes. When the children were returned home,

the parents admitted not knowing they had left. Upon referral, the department got

involved. The investigation led to a founded child abuse report against the parents

for denial of critical care and failure to provide proper supervision.




1 Eight of the children have the same biological father, whose rights were
terminated. He filed a notice of appeal, but the supreme court dismissed his appeal
as untimely. The biological father of the oldest child, L.P., was not part of the
juvenile proceedings. Thus, neither father’s rights are at issue here. This appeal
concerns only the termination of the mother’s parental rights to all nine children.
                                            3


        That same month, police responded to a report that two of the children, R.J.

and G.J., then ages six and four, were “walking around in their PJs” without adult

supervision for the second time in a week. An officer transported the children back

home and woke the parents, who were asleep in their bedroom. When the officer

informed them about their children’s whereabouts, the father responded, “[T]his

isn’t the first time.” Nor would it be the last time.

        A third incident involving these same two children happened in

mid-July. R.J. and G.J. were caught stealing candy at a gas station several blocks

from home. When an officer approached the children, he noticed they were

“barefoot, very dirty, and smelled as if they had not bathed in days.” As before,

the parents had no idea where the children were. Another child abuse assessment

followed and was founded against the parents for denial of critical care. Both

parents were charged with neglect or abandonment of a dependent person, a class

“C” felony under Iowa Code section 726.3 (2020).

        Around the same time, the State filed child-in-need-of-assistance (CINA)

petitions for each of the nine children. While awaiting the adjudicatory hearing, the

department obtained court approval to conduct a safety check at the family’s

home.    Upon entering the home, the child protective worker documented

significant safety and sanitary concerns, including bedrooms with animal feces and

urine, inoperable bathtubs, a sink that didn’t drain properly, and a broken

refrigerator. There was minimal food in the home for the family, although the infant

twins did have formula and baby food. While there were several couches in the

home, there were no beds for anyone to sleep on. The department followed up
                                         4


with a safety plan that required the parents to comply with drug testing and family

preservation services.

       Meanwhile, less than two weeks after the last incident, four-year-old G.J.

escaped once more. His whereabouts were unknown for an hour before he was

spotted by security personnel on a nearby college campus. Although the parents

had screwed the front door shut to prevent the children from leaving the house, it

appeared G.J. had climbed through one of the door’s glass panels that could be

pushed open. Yet, according to police, the mother “blamed the older kids for [G.J.]

getting out.”

       Thereafter, new allegations emerged that the parents were using

methamphetamine in the children’s presence.         A service provider noticed a

“puncture mark scabbed over” on the mother’s arm and symptoms of drug

withdrawal. But the department could not confirm the allegations “due to [the

parents] not complying with drug testing.” This raised immediate concerns for the

department, given the parents’ history of substance abuse. This history dated back

to 2016 when G.J., who was only six months old at the time, tested positive for

methamphetamine and amphetamines by ingestion and exposure.

       Beyond drug testing, the parents ignored “[a]ll other aspects of the safety

plan” and refused voluntary services.        Citing their lack of cooperation, the

department sought a temporary removal order, which the juvenile court entered in

early August. The children were removed from the parents’ custody and placed in

various family foster care homes, except for the oldest child who went to live with

her biological father. The court ordered drug screens of the children at the time of

removal, and three of them, including one of the youngest twins born in December
                                         5


2019, tested positive for methamphetamine. As a result, the department filed an

addendum to the founded July report based on the presence of illegal drugs in the

three children, naming both parents as the perpetrators.

       By September, the children were adjudicated in need of assistance under

Iowa Code section 232.2(6)(c)(2), (e), (n), and (o). The juvenile court found the

State’s evidence “clearly establish[ed] the repeated inadequate supervision

provided by the parents; the unsanitary conditions of the home; the parents’ refusal

to allow access to the children; and the parents’ refusal to cooperate with

assessments and services in order to ensure the safety of the children.” The court

also noted that some of the children had not received necessary medical and

dental care, and all of them “appeared very hungry and ate significant amounts of

food while at the department offices.” The children were confirmed CINA after a

dispositional hearing in late October, when the court set the permanency goal to

reunification.

       Concerns about the parents’ substance abuse and lack of supervision

persisted as the case progressed. As highlighted in a January 2021 report to the

court, they remained unwilling to cooperate with the department or participate in

services.    They continued to refuse drug testing and failed to complete

mental-health and substance-abuse evaluations, in violation of court orders. They

made excuses for their noncompliance, taking no “accountability for their own

actions or inactions in regard to their children.” By the time of the dispositional

review hearing in February, they had been evicted from their home and were living

in a van. Given their “complete lack of progress,” the court scheduled a second
                                        6


dispositional review hearing for May while encouraging the parents to request

additional services if needed.

      That hearing came and went without much improvement. Based on the

case progress reports since the last hearing, the juvenile court determined that

“[t]he biggest area of progress for the parents was obtaining appropriate

housing.” They had regressed on all other fronts. Both the father and mother had

two positive sweat-patch tests—one in February and one in March 2021. Yet they

repeatedly denied using and blamed others for their children’s exposure to

drugs. They missed many drug tests.          While the mother did complete a

substance-abuse evaluation, the treatment provider reported: “The counselor was

unable to make an accurate assessment, as the client denied all current and past

substance or alcohol use, despite her also self-reporting positive drug screens,

which she insisted were inaccurate.” Much like their attitude toward drug testing,

the parents resisted the department’s efforts to help them.

      Two months later, the State petitioned to terminate parental rights. An

August hearing on the petition was continued because the mother had just given

birth to her tenth child. History repeated itself when the newborn tested positive

for amphetamines and methamphetamine at the hospital and was “showing some

twitching or jittery movements consistent with withdrawal from stimulants.” The

mother also tested positive for amphetamines as well as opiates, but she again

denied drug use. Given these circumstances, another child abuse assessment

was founded against the mother for the presence of illegal drugs in the child.

      The juvenile court held the rescheduled termination hearing in late

September. Due to the pending criminal charges, neither parent testified. Three
                                          7


witnesses testified for the State, including two family support specialists who

supervised visits and the department case manager. Both specialists described

the visits as “chaotic.” They attributed the chaos in part to the children “constantly

running around, screaming, fighting, [and] playing,” and the parents failing to

monitor them. Two to three service providers had to attend each visit to make up

for the parents’ continual lack of supervision. Even so, the parents complained “no

one’s doing anything to help them.” According to the case manager, the parents

never stopped blaming the department, service providers, and police for the

removal of their children.

       Based on the evidence presented, the court granted the State’s petition to

terminate the parents’ rights under Iowa Code section 232.116(1)(f), (h), and (l)

and rejected the parents’ requests for an extension. The mother appeals.

   II. Analysis

       In conducting our de novo review of the termination of the mother’s parental

rights, we consider three steps: (1) whether the State’s evidence supports a

ground for termination under section 232.116(1); (2) whether termination is in the

children’s best interests based on the factors in section 232.116(2); and

(3) whether any exceptions to termination apply under section 232.116(3). In re

M.W., 876 N.W.2d 212, 219–20 (Iowa 2016). The mother contests each step,

starting with the grounds for termination.

   A. Statutory Grounds

       The juvenile court terminated the mother’s parental rights under paragraph

(h) for the two youngest children, paragraph (f) for the remaining seven children,

and paragraph (l) for all nine children. “On appeal, we may affirm the juvenile
                                          8


court’s termination order on any ground that we find supported by clear and

convincing evidence.” In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). Because

the mother challenges a common element under both paragraphs (f) and (h)—that

the children cannot be safely returned to her custody at the present time—we

choose to focus on these two grounds. See Iowa Code § 232.116(1)(f)(4), (h)(4);

see also In re A.S., 906 N.W.2d 467, 473 (Iowa 2018).

       The mother argues the State failed to sufficiently prove that element

because the evidence did not establish that safety risks existed in her new home

and that “[she] was the cause of any of the children . . . testing positive for

controlled substances.” She also contends the juvenile court relied too heavily on

her “prior bad acts.” Specifically, she claims the court erred in concluding she

posed a present danger to the children based on concerns raised about her

methamphetamine use in 2016. Both arguments miss their mark.

       Starting with the last argument, the mother’s methamphetamine use was

not in her rearview mirror as she would have us believe. Since the department

has been involved with this family, five of the children have tested positive for

methamphetamine, now including the youngest, who tested positive at birth just a

month before the termination hearing. Yet the mother continues to deny any drug

use despite several test results showing otherwise. Although the mother deflects

responsibility for her children’s proven drug exposure, we find it significant that she

thwarted the department’s and the court’s ability to confirm her sobriety by

repeatedly avoiding drug testing. See In re I.J., No. 20-0036, 2020 WL 1550702,

at *2 (Iowa Ct. App. Apr. 1, 2020) (“We presume these missed drug tests would

have resulted in positive tests.”). Her denial and lack of insight into her addiction
                                         9

in itself present a danger to the children. See In re J.P., No. 19-1633, 2020 WL

110425, at *2 (Iowa Ct. App. Jan. 9, 2020) (affirming statutory ground based solely

on parent’s consistent methamphetamine use and lack of engagement in

treatment).

       Just as the mother fails to recognize the harm caused by her substance

abuse, she demonstrates a lack of self-awareness in her role as a parent. For

instance, she highlights that she “provide[d] food, drinks, clothing, diapers, wipes,

and toys at visits” and obtained safe housing for the children. But the concerns

preventing reunification were deeper than that. The mother was unable to keep

her children safe without intervention from either the department, police, or service

providers. She needed help supervising and monitoring the children at every turn.

       After a year of services, the mother’s visits with the children only became

more chaotic. The family support specialists testified they never reached their goal

of reducing the number of providers at each visit because “[t]he parents weren’t

supervising their visits at all,” instead viewing the providers as “just being

babysitters for them.”   The mother had to be reminded to feed the children

appropriate   food,    change    their   diapers,   and    attend    their   medical

appointments.2 She relied on providers to care for her children rather than gaining

the skills necessary to care for them on her own. See In re A.M., 843 N.W.2d 100,

111–12 (Iowa 2014) (finding termination appropriate where parents could not

internalize necessary skills to keep their child safe and developing properly




2One of the children was diagnosed with muscular dystrophy and another has
cerebral palsy.
                                        10


“without the hovering supervision of [department] workers”). All the providers

agreed the mother could not safely supervise the children on her own.

       With this record, we agree that the children could not be safely returned to

the mother’s care at the time of the termination hearing.        The grounds for

termination were therefore established under section 232.116(1)(f) and (h).

   B. Best Interests and Exceptions

       Combining the remaining two steps in the analysis, the mother argues

termination is not in the children’s best interests because of the bond she shares

with each of them and them with each other. She suggests both the parental and

sibling bond would be disrupted to the children’s detriment because they have

been split up into four separate foster homes. We believe this argument is more

properly considered in two parts as the closeness of the parent-child relationship

is a permissive exception to termination under section 232.116(3)(c) and not a

factor in the best-interests framework. See In re J.C., No. 19-1985, 2020 WL

1049840, at *2 n.3 (Iowa Ct. App. Mar. 4, 2020) (reiterating natural sequence of

three-step analysis).

       In determining whether termination is in the children’s best interests, we

must “give primary consideration to the child[ren]’s safety, to the best placement

for furthering the long-term nurturing and growth of the child[ren], and to the

physical, mental, and emotional condition and needs of the child[ren].” Iowa Code

§ 232.116(2).   We have emphasized that the children’s safety and need for

permanency are the touchstones of our best-interests analysis. See In re J.E.,

723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially). For the reasons

already discussed, we reject the mother’s implicit assertion that returning the
                                        11


children to her care would be in their best interests. The record establishes the

mother has not taken the steps necessary to show the children would be safe with

her either in the short-term or the long-term without ongoing involvement.

       And while it is lamentable that the nine siblings cannot all be placed

together, it is unclear what the mother would have us do.         See In re W.A.,

No. 16-1774, 2017 WL 104975, at *3 (Iowa Ct. App. Jan. 11, 2017). Whether the

children are in one or multiple placements, “they cannot return to the mother’s care

at this time, and they need permanency.” Id. “We cannot place the importance of

the sibling bond over the individual safety and well-being of each of the

children.” Id.

       We likewise find the closeness of the parent-child relationship is not enough

to override the children’s need for a safe and permanent home. The record shows

the children have all been adjusting well in their placements and their needs are

being met by their foster parents.     As the guardian ad litem reported to the

court: “The children hav[e] exhibited noticeable growth physically and emotionally

during the time that they have been in family foster care presumably enjoying a

stable, secure and loving environment.” We decline to interrupt their growth when

the mother has been unwilling to do her part.

   C. Additional Time for Reunification

       We turn then to the mother’s final argument that the juvenile court should

have given her more time to achieve reunification. She insists that she has

“substantially complied with the department’s expectations for substance abuse

and mental health counseling” and again notes that she “effectively eliminated any

concern about instability of housing for the family.” Even if her contentions were
                                         12


true, which they are not, the record reveals significant concerns about her lack of

basic parenting skills, failure to take accountability, and general disregard for her

children’s safety, none of which she addresses.        The few steps she took to

appease the department did not negate or eradicate those concerns. While she

claims an extension would allow her to meet the department’s expectations, there

is no evidence in the record to support her claim. Rather than repeat our findings,

we find it apt to end our discussion with a passage written by this court in In re

H.L.B.R., 567 N.W.2d 675, 677 (Iowa Ct. App. 1997):

       The goal of a [CINA] proceeding is to improve parenting skills and
       maintain the parent-child relationship. When the State seeks
       termination, it is because the State has been unable to furnish the
       help necessary to correct the parent’s deficiencies. An underlying
       issue in a termination action is whether the parent is beyond help. A
       parent does not have an unlimited amount of time in which to correct
       his or her deficiencies.

Having reviewed the record, we agree with the juvenile court that an extension of

time is not warranted under these circumstances. For all these reasons, we affirm

the termination of the mother’s parental rights.

       AFFIRMED.